UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (date of earliest event reported): February 28, 2013 ACME UNITED CORPORATION (Exact name of registrant as specified in its charter) Connecticut 001-07698 06-0236700 (State or other jurisdiction of incorporation or organization) (Commission file number) (I.R.S. Employer Identification No.) 60 Round Hill Road, Fairfield, Connecticut (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(203) 254-6060 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [_] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [_] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [_] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [_] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 ITEM 2.02.RESULTS OF OPERATIONS AND FINANCIAL CONDITION. On February 28, 2013, Acme United Corporation (the “Company”) issued a press release announcing its financial results for the Year ended December 31, 2012.A copy of the press release is attached as Exhibit 99.1 to this current report. ITEM 9.01.FINANCIAL STATEMENTS AND EXHIBITS. (c)Exhibits Exhibit Number Description Press release dated February 28, 2013. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ACME UNITED CORPORATION By /s/Walter C. Johnsen Walter C. Johnsen Chairman and Chief Executive Officer Dated:February 28, 2013 By /s/Paul G. Driscoll Paul G. Driscoll Vice President and Chief Financial Officer Dated: February 28, 2013 2 EXHIBIT INDEX Exhibit Number
